DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious an operation method for an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“obtaining, from a sensor, an output signal corresponding to a degree of shrinkage of a transporting member that transports a developing agent in a toner cartridge, as the transporting member rotates; 
determining a state of the toner cartridge based on a characteristic of the output signal; and 
executing a recovery mode that increases a driving force delivered to the transporting member when determining that the state of the toner cartridge is an abnormal state in which 
Regarding claim 11, the prior art of record does not teach or render obvious a non-transitory computer-readable storage medium having stored therein instructions executable by a processor for an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“instructions for obtaining, from a sensor, an output signal corresponding to a degree of shrinkage of a transporting member that transports a developing agent in a toner cartridge, as the transporting member rotates; 
instructions for determining a state of the toner cartridge based on a characteristic of the output signal; and 
instructions for executing a recovery mode that increases a driving force delivered to the transporting member when it is determined that the state of the toner cartridge is an abnormal state in which toner is not normally supplied to a developing device,” [emphasis added].
Regarding claim 12, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a sensor to obtain an output signal corresponding to a degree of shrinkage of a transporting member that transports a developing agent in a toner cartridge as the transporting member rotates; 
a developing device supplied with toner in the developing agent from the toner cartridge; 

a processor; and 
a memory storing instructions executable by the processor, wherein the processor executes the instructions to: WO 2021/071544PCT/US2020/025170 30 
determine a state of the toner cartridge based on a characteristic of the output signal; and 
execute a recovery mode that increases a driving force delivered to the transporting member when determining that the state of the toner cartridge is an abnormal state in which toner is not normally supplied to the developing device,” [emphasis added]. Claims 13-15 are considered allowable by virtue of their dependence on claim 12.
The prior art contains many examples of sensors in toner cartridges determining the state of the developer. For these sensors to work, they must detect changes in levels of the developer and not rotations or conditions of the transporting member (aka auger/screw), since detecting the auger would defeat the purpose of giving good readings on the state of the developer. Similarly, while the prior art teaches many uses for temperature and humidity sensors, the prior art does not suggest equating the output of these sensors with the “shrinkage” of the auger (transport screw). The main purpose of these sensors is to adjust the developer as extreme temperatures and humidity may produce clumping that requires additional agitation of the developer for it to be at the right consistency for image formation.
JP2005002848 as cited in the PCT Written Opinion, detects the toner but doesn’t output a signal that can be understood or suggested to correspond to shrinkage of the transporting member.

Miura et al. US 5,331,382 teaches empty sensor 1036 that senses the presence or absence of toner within the cartridge. However, the empty sensor 1036 does suggest outputting a signal corresponding to a degree of shrinkage of the transporting member.
Sakamoto US 2006/0204256 A1 teaches density detecting sensor 20 for measuring the toner density. However, Sakamoto fails to teach or suggest the detecting sensor 20 outputting a signal corresponding to a degree of shrinkage of the transporting member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852